- Telesp - 6K SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of December, 2009 Commission File Number: 001-14475 TELESP HOLDING COMPANY (Translation of registrants name into English) Rua Martiniano de Carvalho, 851  21 o andar São Paulo, S.P. Federative Republic of Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F: Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): Indicate by check mark whether by furnishing the information contained in this Form, the Registrant is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934: If Yes is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): N/A TELESP HOLDING COMPANY TABLE OF CONTENTS Item 1. Press Release entitled  Telecomunicações de São Paulo S.A.  Telesp  Quarterly Review dated on December 16, 2009. Quarterly Review Telecomunicações de São Paulo S.A. - TELESP Quarter ended September 30, 2009 with Review Report of Independent Auditors (A free translation of the original issued in Portuguese) Telecomunicações de São Paulo S.A. - TELESP Quarterly information September 30, 2009 Contents Review report of independent auditors 1 Audited financial statements Balance sheets 2 Statements of income 4 Statements of shareholders´ equity 5 Statements of cash flows 6 Notes to quarterly information 7 Management comments on consolidated performance 50 Special Review Report of Independent Auditors on Quarterly Information (A free translation of the original report issued in Portuguese) Shareholders, Management and Board Members Telecomunicações de São Paulo S.A. - TELESP São Paulo - SP 1. We have reviewed the Quarterly Information (ITR) from parent Company and Consolidated of Telecomunicações de São Paulo S.A.  TELESP, for the quarter ended September 30, 2009, including the balance sheets, the statements of income, shareholders equity and of cash flows, related notes and the performance report. This financial information was prepared by the Companys management. 2. Our review was conducted in accordance with specific standards established by the Brazilian Institute of Independent Auditors - IBRACON, in conjunction with the Brazilian Association of State Boards of Accountancy - CFC, mainly comprising: (a) inquiries of and discussions with, the officials responsible for the accounting, financial and operational areas of the Company relating to the main criteria adopted for preparing the Quarterly Information; and (b) review of information and subsequent events that had or might have had relevant effects on the financial position and results of operations of Telecomunicações de São Paulo S.A. - TELESP. 3. Based on our review, we are not aware of any significant changes that should be made to the aforementioned Quarterly Information, for it to be in conformity with the accounting practices adopted in Brazil and with rules set forth by the Brazilian Securities and Exchange Commission - CVM applicable to the preparation of the Quarterly Information. 4. As mentioned in Note 3, as a result of the changes in the accounting practices adopted in Brazil in 2008, the statements of income for the quarter and nine-months period ended September 30, 2008, presented for comparison purposes, were adjusted and are being restated as required by Accounting Procedure NPC 12  Accounting Practices, Changes in Accounting Estimates and Correction of Errors, approved by CVM Rule No. 506. The statements of cash flows related to the quarter and nine-months period ended September 30, 2008 are presented by Telecomunicações de São Paulo S.A.  TELESP for the first time for Quarterly Information purposes, including the effects of changes in the accounting practices adopted in Brazil in 2008, being, thus, comparable between the quarters presented. São Paulo, November 10, 2009. ERNST & YOUNG Auditores Independentes S.S. CRC-2SP015199/O-6 Luiz Carlos Marques Accountant CRC-1SP147693/O-5 1 Telecomunicações de São Paulo S.A. - TELESP Balance sheets September 30, 2009 and June 30, 2009 (In thousands of reais  R$) (A free translation of the original report issued in Portuguese) Parent Company Consolidated Note 09/30/09 06/30/09 09/30/09 06/30/09 Assets Current assets 5,108,661 5,791,785 Cash and cash equivalents 4 798,964 933,674 Trade accounts receivable, net 5 2,750,498 3,139,964 Deferred and recoverable taxes 6 1,095,540 1,199,878 Inventories 7 110,979 168,130 Derivatives 32 2,249 2,249 Other 8 350,431 347,890 Noncurrent assets 13,508,887 13,190,949 Trade accounts receivable, net - - 97,775 Deferred and recoverable taxes 6 737,924 747,089 Escrow deposits 9 803,071 838,403 Credit applications 15,000 - Other 113,113 153,928 Investments 10 1,631,157 296,775 Property, plant and equipment, net 11 8,752,014 9,563,794 Intangible assets, net 12 1,456,608 1,493,185 Total assets 18,617,548 18,982,734 2 Parent Company Consolidated Note 09/30/09 06/30/09 09/30/09 06/30/09 Liabilities and shareholders equity Current liabilities 3,954,922 4,271,618 Loans and financing 13 124,479 124,479 Debentures 14 11,176 11,176 Trade accounts payable 1,734,150 1,975,372 Taxes payable 15 936,051 1,019,242 Dividends and interest on shareholders equity 16 379,039 379,039 Reserve for contingencies 18 130,866 130,903 Payroll and related accruals 17 160,168 170,290 Derivative obligations 32 31,555 31,555 Other 19 447,438 429,562 Non-current liabilities 3,982,952 4,031,442 Loans and financing 13 1,685,102 1,685,102 Debentures 14 - 1,500,000 - 1,500,000 Taxes payable 15 41,732 63,000 Reserve for contingencies 18 514,723 518,177 Reserve for post-retirement benefit plans 30 154,331 154,331 Derivatives obligations 32 23,804 23,804 Other 63,260 87,028 Shareholders equity 20 10,679,674 10,679,674 Capital 6,575,480 6,575,480 Special goodwill reserve 63,074 63,074 Capital reserves 2,670,488 2,670,488 Legal reserve 659,556 659,556 Adjustments for equity valuation 68,062 68,062 Cumulative translation adjustments 2,733 2,733 Retained earnings 640,281 640.281 Total liabilities and shareholders equity 18,617,548 18,982,734 See accompanying notes. 3 Telecomunicações de São Paulo S.A. - TELESP Statements of income Nine months period ended September 30, 2009 and September 30, 2008 (In thousands of reais  R$, except earnings per share) (A free translation of the original report issued in Portuguese) Parent Company Consolidated Note 09/30/09 09/30/08 09/30/09 09/30/08 Gross operating revenue 21 16,200,799 17,064,523 Revenue deductions 21 (5,140,532) (5,209,819) Net operating revenue 21 11,060,267 11,854,704 Cost of services provided 22 (5,893,139) (6,430,207) Gross profit 5,167,128 5,424,497 Operating expenses (2,449,086) (2,674,832) Selling 23 (1,829,491) (1,938,572) General and administrative 24 (456,559) (561,707) Equity accounting in subsidiaries 10 (38,689) 5,984 Permanent asset disposal, net 25 (26,695) (39,853) Other operating income (expense), net 26 (97,652) (140,684) Income from operations before financial income (expense) 2,718,042 2,749,665 Financial income 27 573,161 599,767 Financial expense 27 (753,798) (783,821) Income before income tax and 2,537,405 2,565,611 social contribution Income and social contribution (869,933) taxes 28 (841,727) Net income 1,695,678 1,695,678 Outstanding number of shares at the balance sheet date  in thousands 20 Earnings per share - R$ See accompanying notes. 4 Telecomunicações de São Paulo S.A.  TELESP Statements of shareholders equity September 30, 2009 and December 31, 2008 (In thousands of reais) (A free translation of the original report issued in Portuguese) Balances at December 31, 2008 - Unclaimed dividends and interest on shareholders equity , net of taxes - Adjustments for equity valuation - Cumulative translation adjustments - Net income for the year - Appropriations: - Dividends - Interest on shareholders equity - Witholding tax on interest on shareholders equity - Balances at September 30, 2009 See accompanying notes. 5 Telecomunicações de São Paulo S.A. - TELESP Supplementary statements of cash flows Nine months period ended September 30, 2009 and September 30, 2008 (A free translation of the original report issued in Portuguese) Company Consolidated Sep/ Sep/ Sep/ Sep/ Cash flows from operations Net income for the year 1,695,678 1.695.678 Expenses (revenues) not affecting cash 2,416,101 2.556.126 Depreciation and amortization 1,857,398 1.970.443 Monetary and exchange variations 47,173 45.666 (Gain) loss from equity pick-up in subsidiaries 38,689 (5.984) Gain /(Loss) on permanent asset disposals 26,695 39.853 Amortization of goodwill - 88,268 - 94.819 Provision for doubtful accounts 349,858 395.678 Pension and other post-retirement benefits plans, net of funding 8,248 8.248 Others (228) 7.403 (Increase) decrease in operating assets: (340,804) (875,341) Trade accounts receivable (435,151) (753.175) Other current assets 118,984 28.518 Other noncurrent assets (24,637) (150.684) Increase (decrease) in operating liabilities: (385,409) (215,121) Payroll and related accruals (70,262) (67.465) Accounts payable and accrued expenses 80,880 202.384 Taxes other than income taxes 36,039 39.039 Other current liabilities (637,792) (614.392) Accrued interest (21,415) (21.305) Income and social contribution taxes 120,280 125.334 Reserve for contingencies 96,172 97.939 Other noncurrent liabilities 10,689 23.345 3,385,566 3.161.342 Cash provided by operations Cash flows generated from (used in) investing activities Advance for future share acquisition (605,444) - 11.895 Acquisition of fixed and intangible assets, net of donations (1,220,857) (1.544.194) Cash from sales of fixed assets and investment 7,184 11.969 (1,819,117) (1.520.330) Cash used in investing activities Cash flows generated from (used in) financing activities Loans repaid (906,364) (953.214) New loans obtained 355,000 387.500 Net payment on derivatives contracts 18,037 20.914 Dividends and interest on shareholders equity paid (784,371) (784.371) (1,317,698) (1.329.171) Cash used in financing activities (Increase) decrease in cash and cash equivalents 248,751 311,841 Cash and cash equivalents at beginning of year 845,805 933,275 Cash and cash equivalents at end of year 1,094,556 1,245,116 Changes in cash during the year 248,751 311,841 See accompanying notes. 6 Telecomunicações de São Paulo S.A. - TELESP Notes to quarterly information September 30, 2009 (In thousands of reais, unless otherwise stated) (A free translation of the original report issued in Portuguese) 1. Operations and background a) Controlling shareholders Telecomunicações de São Paulo S.A. - Telesp (hereinafter Telesp or Company), is headquarted at Rua Martiniano de Carvalho, 851, in the capital of the State of São Paulo. Telesp belongs to the Telefónica Group, telecommunications industry leader in Spain and present in several European and Latin American countries. The Company is controlled by Telefónica S.A., which as of September 30, 2009, holds total indirect interest of 87.95% of which 85.57% are common shares and 89.13% are preferred shares. b) Operations The Companys basic business purpose is the rendering of fixed wire telephone services in the state of São Paulo, under Fixed Switch Telephone Service Concession Agreement - STFC granted by the National Communications Agency (ANATEL), which is in charge of regulating the telecommunications sector in Brazil (note 1.c hereafter). The Company has also authorizations from ANATEL, directly or through its subsidiaries, to provide other telecommunications services, such as data communication to the business market and broadband internet services under the Speedy and Ajato brand and pay TV services (i) by satellite all over the country ( Telefônica TV Digital ) and (ii) using MMDS technology in the cities of São Paulo, Rio de Janeiro, Curitiba and Porto Alegre. According to ANATEL decision published in the Official Gazette on June 22, 2009, the sale of Speedy Services for broadband internet access was suspended since that date. In compliance with such decision, on June 26, 2009 the Company presented a Speedy network stabilization plan to ANATEL. On July 17, 2009, the Company informed ANATEL about conclusion of the Stability Plan implementation. On August 27,2009 ANATEL released the sale of Speedy. The Company is registered with the Brazilian Securities Commission (CVM) as a public held company and its shares are traded on the São Paulo Stock Exchange (BOVESPA). The Company is also registered with the US Securities and Exchange Commission (SEC) and its American Depository Shares (ADSs - level II) are traded on the New York Stock Exchange (NYSE). 7 Telecomunicações de São Paulo S.A. - TELESP Notes to quarterly information (Continued) September 30, 2009 (In thousands of reais, unless otherwise stated) (A free translation of the original report issued in Portuguese) 1. Operations and background (Continued) c) The STFC concession agreement The Company is a concessionaire of the Fixed Switch Telephone Service (STFC) to render local and domestic long-distance calls originated in Region 3, which comprises the State of São Paulo, in Sectors 31, 32 and 34, established in the General Concession Plan (PGO). The current Concession Agreements renewal, dated December 22, 2005, in force since January 1, 2006, awarded as an onerous title, will be valid until December 31, 2025.However, the agreement can be reviewed on December 31, 2010, 2015 and 2020. Such condition allows ANATEL to set up new requirements and goals for universalization and quality of telecommunication services, according to the conditions in force at that moment. The Concession Agreement establishes that all assets owned by the Company and which are indispensable to the provision of the services described on such agreement are considered reversible assets and are deemed to be part of the concession assets. These assets will be automatically returned to ANATEL upon expiration of the concession agreement, according to the regulation in force at that moment. On September 30, 2009, the net book value of reversible assets is estimated at R$6,425,701 (R$6,497,170 on June 30, 2009), comprised of switching and transmission equipment and public use terminals, external network equipment, energy equipment and system and operation support equipment. Every two years, during the agreements new 20-year period, companies will have to pay a renewal fee which will correspond to 2% of its prior-year SFTC revenue, net of taxes and social contributions. The second payment of this biannual fee occurred on April 30, 2009 by value of R$203,333 based on the 2008 STFC net revenues. 8 Telecomunicações de São Paulo S.A. - TELESP Notes to quarterly information (Continued) September 30, 2009 (In thousands of reais, unless otherwise stated) (A free translation of the original report issued in Portuguese) 1. Operations and background (Continued) d) Subsidiaries The chart below sets out the list of direct and indirect subsidiaries of the Company as well as the percentage ownership shareholdings: Subsidiaries Sep/ Jun/ Sep/2008 A.Telecom S.A. 100% 100% 100% Telefônica Data S.A. 100% 100% 100% Telefônica Televisão Participações S.A. - - 100% Telefônica Sistemas de Televisão S.A. 100% 100% 100% Aliança Atlântica Holding B.V. 50% 50% 50% Companhia AIX de Participações 50% 50% 50% Companhia ACT de Participações 50% 50% 50% TS Tecnologia da Informação Ltda. - - 100% Ajato Telecomunicações Ltda. 100% 100% - 2. Corporate events a) Merger of TS Tecnologia da Informação Ltda. On May 22, 2009 the subsidiary TS Tecnologia da Informação Ltda. merged into its controlling company Telefônica Data S.A., for its book value and according to valuation report. Such company ceased to exist after the mentioned operation. b) Merger of Telefônica Data Brasil Participações Ltda. and Telefônica Televisão Participações S.A. Pursuant to the Relevant Fact published on October 21, 2008, the Companys Board of Directors approved, on that date, the proposed corporate reorganization involving the Company, Telefônica Data do Brasil Participações Ltda. (DABR) and Telefônica Televisão Participações S.A. (TTP), as approved at the General Shareholders Meeting held by Telesp on November 11, 2008. 9 Telecomunicações de São Paulo S.A. - TELESP Notes to quarterly information (Continued) September 30, 2009 (In thousands of reais, unless otherwise stated) (A free translation of the original report issued in Portuguese) 2. Corporate events (Continued) b) Merger of Telefônica Data Brasil Participações Ltda. and Telefônica Televisão Participações S.A. (Continued) The transaction included the following steps: 1 st Step: DABR was merged into Telesp and, as a result, the company and its shares ceased to exist. Telesp shares then owned by DABR were directly assigned to controlling shareholder of SP Telecomunicações Participações Ltda. upon merger, with the rights applicable to outstanding shares issued by TELESP remaining unchanged. DABRs net equity included goodwill from Telesp shares, in the amount of R$185,511, which was recorded at the acquisition date based on future profits. In accordance with Law No. 9532/1997, amortization of goodwill will provide Telesp with a tax benefit of R$63,074 to be capitalized by the controlling shareholder upon realization, pursuant to CVM Instruction No. 319/1999. It was guaranteed to other shareholders the preemptive rights in the subscription of capital increases that may occur. 2 nd Step: TTP was merged into Telesp, and, as a result, the company and its shares ceased to exist. Goodwill generated by the acquisition of this company in 2007 was recorded based on expected future profits, in the amount of R$848,307, and will provide Telesp with a tax benefit of R$288,424. For merger purposes, the net equities of TTP and DABR were measured at book value on September 30, 2008 and October 17, 2008, respectively, by an independent appraiser whose appointment was ratified at the General Shareholders Meeting held by Telesp on November 11, 2008. The merged companies had no unrecorded contingent liabilities that would have been assumed by Telesp as a result of this transaction. The transaction is not subject to approval by Brazilian or foreign regulatory entities or anti-trust agencies. No withdrawal rights were exercised since the subsidiaries had no non-controlling interest. c) Capital increase in Telefonica Televisão Participações S.A. (TTP) On February 29, 2008, the Company increased capital of Telefônica Televisão with shares held in A.Telecom. With this operation, A.Telecom became a wholly-owned subsidiary of TTP. On July 25, 2008 the Company increased capital of Telefônica Televisão with shares held in Telefonica Data S/A (T.Data). With this operation, T.Data became a wholly-owned subsidiary of TTP. 10 Telecomunicações de São Paulo S.A. - TELESP Notes to quarterly information (Continued) September 30, 2009 (In thousands of reais, unless otherwise stated) (A free translation of the original report issued in Portuguese) 3. Presentation of the quarterly information The individual and consolidated quarterly information as of September 30, 2009 was prepared in accordance with accounting practices adopted in Brazil, with comprise the provisions of corporate legislation set forth in Law No. 6.404/76, as amended by Law No. 11.638/07 and by Law No. 11.941/09, and the standards established by the Brazilian Securities Commission (CVM). Quarterly information shall be analyzed together with financial statements for the last fiscal year. As permitted by CVM Resolution No. 565, which approved Technical Pronouncement No. 13, issued by the Brazilian Accounting Pronouncements Committee (CPC), the Company opted for the first-time adoption of Law No. 11638 and of Provisional Executive Order No. 449/08 in its financial statements for the year ended December 31, 2008. Consequently, the September 30, 2008 comparative information already consider the new accounting practices, the effects of which are shown below: Net Income Company Consolidated Balances per 09/30/2009 financial statements Effects of Law No. 11638/07 Lease  PDTI - 20,218 Lease - T.Data (lessee) - (443 ) Financial instruments 10,147 Deferred taxes ) (3,080 ) Equity pickup - Financial statements as of 09/30/2008 Pursuant to accounting pronouncement CPC13, goodwill based on expected future profits has ceased to be amortized as of 2009, being subject to impairment test as defined in accounting pronouncement CPC01 (note 12). Assets and liabilities are classified as current when their realization or liquidation will probably occur in the next twelve months. Otherwise, they will be classified as non-current assets and liabilities. Accounting estimates are considered for the quarterly financial information preparation process. Such estimates are based on objective and subjective factors according to managements judgment for the appropriate amounts to be recorded in the quarterly financial information. 11 Telecomunicações de São Paulo S.A. - TELESP Notes to quarterly information (Continued) September 30, 2009 (In thousands of reais, unless otherwise stated) (A free translation of the original report issued in Portuguese) 3. Presentation of the quarterly information (Continued) Transactions, which involve estimates mentioned above, may result in different amounts those recorded in the quarterly financial information when realized in subsequent periods due to inaccurate results regarding the estimate process. The Company revises its estimation and assumptions periodically. The consolidated quarterly financial information includes the balance and transactions of direct and indirect subsidiaries according to the equity holdings described in the note 1.d. In consolidation, all assets, liabilities, revenues and expenses resulting from intercompany transactions and equity holdings between the Company and its subsidiaries have been eliminated. Some items of the financial information for September 30, 2008 were reclassified to allow their comparability with the current quarter; these reclassifications were considered to be immaterial in relation to the overall financial statements. 4 . Cash and cash equivalents Company Consolidated Sep/ Jun/ Sep/ Jun/ Cash and Bank accounts 4,383 8,036 Short-term investments 794,581 925,638 Total 798,964 933,674 Short-term investments are basically CDB (Bank Deposits Certificate) and indexed under CDI (Certificate for Inter-bank Deposits) rate variation, which are readily liquid and maintained with first line financial institutions. 12 Telecomunicações de São Paulo S.A. - TELESP Notes to quarterly information (Continued) September 30, 2009 (In thousands of reais, unless otherwise stated) (A free translation of the original report issued in Portuguese) 5 . Trade accounts receivable, net Company Consolidated Sep/ Jun/ Sep/ Jun/ Billed amounts 2,231,525 2,644,737 Accrued unbilled amounts 1,206,093 1,471,826 Gross accounts receivable 3,437,618 4,116,563 Allowance for doubtful accounts (687,120) (878,824) Total 2,750,498 3,237,739 Current 1,758,327 2,213,954 Past-due  1 to 30 days 512,281 530,587 Past-due  31 to 60 days 198,418 200,813 Past-due  61 to 90 days 117,717 141,183 Past-due  91 to 120 days 74,318 95,638 Past-due  More than 120 days 776,557 934,388 Total 3,437,618 4,116,563 Current 2,750,498 3,139,964 Non-current - - 97,775 6 . Deferred and recoverable taxes Company Consolidated Sep/ Jun/ Sep/ Jun/ Withholding taxes 81,444 97,207 Recoverable income tax and social contribution 49,506 62,509 Deferred taxes 1,286,418 1,289,290 Tax loss carry-forwards  Income tax - - 643 Tax loss carry-forwards  Social contribution - - 1,265 Reserve for labor, tax and civil contingencies 316,001 316,001 Post-retirement benefit plans 52,472 52,472 Allowance for doubtful accounts 83,095 83,095 Allowance for reduction of inventory to recoverable value 24,225 24,225 Merged tax credit 361,806 361,806 Income tax and social contribution on other temporary differences 448,819 449,783 ICMS (state VAT) 410,084 481,323 Others 6,012 16,638 Total 1,833,464 1,946,967 Current 1,095,540 1,199,878 Non-current 737,924 747,089 13 Telecomunicações de São Paulo S.A. - TELESP Notes to quarterly information (Continued) September 30, 2009 (In thousands of reais, unless otherwise stated) (A free translation of the original report issued in Portuguese) 6. Deferred and recoverable taxes (Continued) 6.1 Deferred income and social contribution taxes The Company recognized deferred income and social contribution tax assets considering the existence of taxable income in the last five fiscal years and the expected generation of future taxable profit discounted to present value based on a technical feasibility study, approved by the Board of Directors on December 19, 2008, as provided for in CVM Instruction No. 371/2002. Company estimates the realization of the deferred taxes as of September 30, 2009 as follows: Year Company Consolidated 2009 190,463 190,929 2010 455,022 456,970 2011 232,834 232,834 2012 165,756 165,756 Thereafter 183,612 183,611 Total 1,227,687 1,230,100 The recoverable amounts above are based on projections subject to changes in the future. 6.2 Merged tax credit These refer to tax benefits arising from corporate restructuring processes involving goodwill based on expected future profits, to be appropriated pursuant to the limitations imposed by tax legislation. Sep/ Jun/ TTP 249,553 DABR (a) 53,613 Spanish/Figueira 58,640 361,806 Current 70,415 Non-Current 291,391 (a) Tax credits generated from goodwill existing in DABR, merged by the Company in October 2008, as a result of the corporate restructuring process mentioned in Note 2.b. 14 Telecomunicações de São Paulo S.A. - TELESP Notes to quarterly information (Continued) September 30, 2009 (In thousands of reais, unless otherwise stated) (A free translation of the original report issued in Portuguese) 7 . Inventories Company Consolidated Sep/ Jun/ Sep/ Jun/ Consumption materials 113,882 114,367 Resale items (*) 59,727 119,143 Public telephone prepaid cards 8,451 8,451 Scraps 168 168 Allowance for reduction to net recoverable value and obsolescence (71,249) (73,999) Total current 110,979 168,130 (*) Includes the inventory of IT equipments related to Posto Informático The allowance for reduction to recoverable value and obsolescence takes into account timely analyses carried out by the Company. 8 . Other assets Company Consolidated Sep/ Jun/ Sep/ Jun/ Advances to employees 22,103 23,314 Advances to suppliers 16,808 34,931 Prepaid expenses 155,066 155,166 Receivables from Barramar S.A. (a) - - 63,139 Current Related Parties receivables (Note 29) 159,148 114,515 Amounts linked to National Treasury 11,639 11,639 securities Other assets 50,256 69,671 Total 415,020 472,375 Current 350,431 347,890 Non-current 64,589 124,485 (a) Refers to receivables from Barramar S.A. recorded by the Companhia AIX de Participações, net of allowance for losses. 15 Telecomunicações de São Paulo S.A. - TELESP Notes to quarterly information (Continued) September 30, 2009 (In thousands of reais, unless otherwise stated) (A free translation of the original report issued in Portuguese) 9 . Escrow deposits Company Consolidated Sep/ Jun/ Sep/ Jun/ Civil litigation 283,084 284,050 Tax litigation 226,350 258,898 Labor claims 250,764 250,871 Freeze of assets by court order 42,873 44,584 Total non-current 803,071 838,403 The amounts presented above refer to escrow deposits for those cases in which an unfavorable outcome is considered possible, remote or probable, for the amount exceeding the amount accrued for. The escrow deposits of suits for which provisions were set up were classified in Provisions to the amount effectively recorded, as shown in Note 18. 10. Investments Company Consolidated Sep/ Jun/ Sep/ Jun/ Investments in subsidiaries 1,389,662 - - Aliança Atlântica Holding B.V. 60,716 - - A.Telecom S.A. 731,746 - - Companhia AIX de Participações 60,598 - - Companhia ACT de Participações 18 17 - - Telefonica Data S.A. 243,937 - - Telefonica Sistemas de Televisão S.A. 292,648 - - Investments in associates 41,469 41,469 GTR Participações e Empreendimentos S.A. 1,758 1,758 Lemontree Participações S.A. 11,032 11,032 Comercial Cabo TV São Paulo S.A. 23,479 23,479 TVA Sul Paraná S.A. 5,200 5,200 Other Investments 200,026 255,306 Portugal Telecom 152,686 203,582 Zon Multimédia 12,423 16,807 Other investments 34,917 34,917 Total 1,631,157 296,775 16 Telecomunicações de São Paulo S.A. - TELESP Notes to quarterly information (Continued) September 30, 2009 (In thousands of reais, unless otherwise stated) (A free translation of the original report issued in Portuguese) 10. Investments (Continued) Investments in affiliates accounted for under the equity method at September 30, 2009 and June 30, 2009: Number of shares (thousands) Total number of shares Interest % interest Net equity ON PN Total ON PN Total Total Voting Capital Affiliates GTR Participações e Empreendimentos S.A 2,865 878 1,757 2,635 - 1,757 1,757 66.7
